 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOHN SAMUEL FERRARI RIVERA,

 9                                Petitioner,                CASE NO. C19-385 RSM-BAT

10            v.                                             ORDER GRANTING STIPULATED
                                                             MOTION TO EXTEND BRIEFING
11   BRYAN S WILCOX,                                         SCHEDULE

12                                Respondent.

13           The Court GRANTS the stipulated motion to extend the briefing schedule, Dkt. 16, and

14   ORDERS:

15           1.       The motion to dismiss the amended habeas petition, Dkt. 13, is renoted for Friday,

16   July 26, 2019;

17           2.       Petitioner’s brief in opposition to dismissal is due no later than Monday, July 22,

18   2019.

19           DATED this 21st day June, 2019.

20

21                                                                  A
                                                            BRIAN A. TSUCHIDA
22                                                          Chief United States Magistrate Judge

23



     ORDER GRANTING STIPULATED MOTION
     TO EXTEND BRIEFING SCHEDULE - 1
